Name: nan
 Type: Decision
 Subject Matter: nan
 Date Published: 1962-08-08

 Avis juridique important|31962D0709P2028DÃ ©cision de la Commission relative Ã la crÃ ©ation d' un ComitÃ © consultatif de la viande de porc Journal officiel n ° 072 du 08/08/1962 p. 2028 Ã ©dition spÃ ©ciale espagnole: chapitre 03 tome 1 p. 0057 Ã ©dition spÃ ©ciale portugaise: chapitre 03 tome 1 p. 0057 +++++DECISION DE LA COMMISSION RELATIVE A LA CREATION D'UN COMITE CONSULTATIF DE LA VIANDE DE PORC LA COMMISSION DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , CONSIDERANT QUE DANS LE POINT V DE SA RESOLUTION FINALE , LA CONFERENCE AGRICOLE DES ETATS MEMBRES REUNIE A STRESA DU 3 AU 12 JUILLET 1958 , A PRIS ACTE AVEC SATISFACTION " DE L'INTENTION EXPRIMEE PAR LA COMMISSION DE MAINTENIR AVEC . . . LES ORGANISATIONS PROFESSIONNELLES UNE COLLABORATION ETROITE ET CONTINUE , NOTAMMENT POUR L'EXECUTION DES TACHES PREVUES DANS CETTE RESOLUTION " ; CONSIDERANT QUE DANS SON AVIS DU 6 MAI 1960 , LE COMITE ECONOMIQUE ET SOCIAL A DEMANDE A LA COMMISSION " D'ASSOCIER LES ORGANISATIONS DE PRODUCTEURS , DE COMMERCANTS ET DE SALARIES INTERESSEES ET LES CONSOMMATEURS AU NIVEAU DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , DANS UN COMITE CONSULTATIF , AU FONCTIONNEMENT DE CHACUN DE CES BUREAUX ET FONDS " ; CONSIDERANT QU'IL IMPORTE A LA COMMISSION DE RECUEILLIR LES AVIS DES MILIEUX PROFESSIONNELS ET DES CONSOMMATEURS SUR LES PROBLEMES POSES PAR L'ETABLISSEMENT GRADUEL D'UNE ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DE LA VIANDE DE PORC ; CONSIDERANT QUE TOUTES LES PROFESSIONS DIRECTEMENT INTERESSEES PAR LA MISE EN OEUVRE DE CETTE ORGANISATION COMMUNE DES MARCHES AINSI QUE LES CONSOMMATEURS DOIVENT ETRE A MEME DE PARTICIPER A L'ELABORATION DES AVIS DEMANDES PAR LA COMMISSION ; CONSIDERANT QUE LES ASSOCIATIONS PROFESSIONNELLES DE L'AGRICULTURE , AINSI QUE LES GROUPEMENTS DE CONSOMMATEURS DES ETATS MEMBRES ONT CONSTITUE DES ORGANISATIONS A L'ECHELON DE LA COMMUNAUTE , DECIDE : ARTICLE PREMIER 1 . IL EST CONSTITUE AUPRES DE LA COMMISSION UN COMITE CONSULTATIF DE LA VIANDE DE PORC , CI-APRES DENOMME LE " COMITE " . 2 . SONT REPRESENTES AU SEIN DU COMITE , LES PRODUCTEURS AGRICOLES , LES COOPERATIVES AGRICOLES , LES INDUSTRIES AGRICOLES ET ALIMENTAIRES , LE COMMERCE DES PRODUITS AGRICOLES ET ALIMENTAIRES , LES TRAVAILLEURS DU SECTEUR AGRICOLE ET ALIMENTAIRE , AINSI QUE LES CONSOMMATEURS . ARTICLE 2 LE COMITE PEUT ETRE CONSULTE PAR LA COMMISSION SUR TOUS PROBLEMES RELATIFS A L'APPLICATION DU REGLEMENT NO 20 DU CONSEIL PORTANT ETABLISSEMENT GRADUEL D'UNE ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DE LA VIANDE DE PORC ET NOTAMMENT SUR LES MESURES QU'ELLE EST AMENEE A PRENDRE DANS LE CADRE DE CE REGLEMENT . LE PRESIDENT DU COMITE PEUT INDIQUER A LA COMMISSION L'OPPORTUNITE DE CONSULTER LE COMITE SUR UNE AFFAIRE RELEVANT DE LA COMPETENCE DE CE DERNIER ET AU SUJET DE LAQUELLE UNE DEMANDE D'AVIS NE LUI A PAS ETE ADRESSEE . IL LE FAIT NOTAMMENT , A LA DEMANDE DE L'UNE DES CATEGORIES ECONOMIQUES REPRESENTEES . ARTICLE 3 1 . LE COMITE COMPREND SEIZE MEMBRES TITULAIRES ET LE MEME NOMBRE DE MEMBRES SUPPLEANTS . 2 . LES SIEGES SONT ATTRIBUES COMME SUIT : SEPT AUX PRODUCTEURS DE PORC , UN AUX COOPERATIVES DU BETAIL ET DE LA VIANDE ET AUX COOPERATIVES DE TRANSFORMATION , UN AUX INDUSTRIES DE TRANSFORMATION DE LA VIANDE ET DES CORPS GRAS ANIMAUX , UN AU COMMERCE DU BETAIL , UN AU COMMERCE EN GROS DES VIANDES , UN A LA BOUCHERIE-CHARCUTERIE , DEUX AUX TRAVAILLEURS DONT : UN AUX TRAVAILLEURS AGRICOLES , UN AUX TRAVAILLEURS DE L'ALIMENTATION ; DEUX AUX CONSOMMATEURS . ARTICLE 4 1 . LES MEMBRES TITULAIRES DU COMITE SONT NOMMES PAR LA COMMISSION , SUR PROPOSITION DES ORGANISATIONS PROFESSIONNELLES OU DE CONSOMMATEURS LES PLUS REPRESENTATIVES DES ACTIVITES ENTRANT DANS LE CADRE DE L'ORGANISATION COMMUNE DES MARCHES DE LA VIANDE DE PORC ET CONSTITUEES A L'ECHELON DE LA COMMUNAUTE . POUR CHACUN DES SIEGES A POURVOIR , CES ORGANISATIONS PROPOSENT DEUX CANDIDATS DE NATIONALITE DIFFERENTE . LES MEMBRES SUPPLEANTS SONT NOMMES DANS LES MEMES CONDITIONS ET SELON LA MEME PROCEDURE QUE LES MEMBRES TITULAIRES . 2 . LE MANDAT DE MEMBRE DU COMITE A UNE DUREE D'UN AN PENDANT LES TROIS PREMIERES ANNEES ET ENSUITE , UNE DUREE DE TROIS ANS . IL EST RENOUVELABLE . LES FONCTIONS EXERCEES NE FONT PAS L'OBJET D'UNE REMUNERATION . 3 . LA LISTE DES MEMBRES EST PUBLIEE PAR LA COMMISSION AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES POUR INFORMATION . ARTICLE 5 A LA DEMANDE DE L'UNE DES CATEGORIES ECONOMIQUES REPRESENTEES , LE PRESIDENT PEUT INVITER UN DELEGUE DE L'ORGANISME CENTRAL DONT DEPEND CETTE CATEGORIE , A ASSISTER AUX REUNIONS . IL PEUT EGALEMENT REQUERIR LA PRESENCE , EN TANT QU'EXPERT , DE TOUTE PERSONNE AYANT UNE COMPETENCE PARTICULIERE SUR UN SUJET INSCRIT A L'ORDRE DU JOUR . LES EXPERTS ASSISTENT AUX DELIBERATIONS POUR LA SEULE QUESTION AYANT MOTIVE LEUR PRESENCE . ARTICLE 6 LES REPRESENTANTS DES SERVICES INTERESSES DE LA COMMISSION ONT LE DROIT D'ASSISTER AUX REUNIONS DU COMITE . ARTICLE 7 1 . LE COMITE ELIT CHAQUE ANNEE PENDANT LES TROIS PREMIERES ANNEES ET TOUS LES TROIS ANS PAR LA SUITE , UN PRESIDENT ET DEUX VICE-PRESIDENTS . L'ELECTION A LIEU A LA MAJORITE DES DEUX TIERS DES MEMBRES TITULAIRES PRESENTS . 2 . LE COMITE SE REUNIT AU SIEGE DE LA COMMISSION SUR CONVOCATION DE CELLE-CI . LES SERVICES DE LA COMMISSION ( DIRECTION GENERALE DE L'AGRICULTURE ) ASSURENT LE SECRETARIAT DU COMITE . ARTICLE 8 LES DELIBERATIONS DU COMITE PORTENT SUR LES DEMANDES D'AVIS FORMULEES PAR LA COMMISSION . ELLES NE SONT SUIVIES D'AUCUN VOTE . LES OPINIONS EMISES PAR CHACUNE DES CATEGORIES ECONOMIQUES REPRESENTEES FIGURENT DANS UN COMPTE RENDU DES DELIBERATIONS TRANSMIS A LA COMMISSION . DANS LE CAS OU L'AVIS DEMANDE FAIT L'OBJET D'UN ACCORD UNANIME DU COMITE, CELUI-CI ETABLIT DES CONCLUSIONS COMMUNES QUI SONT JOINTES AU COMPTE RENDU . LES RESULTATS DES DELIBERATIONS DU COMITE SONT COMMUNIQUES PAR LA COMMISSION AU CONSEIL OU AU COMITE DE GESTION SUR LEUR DEMANDE . ARTICLE 9 SANS PREJUDICE DES DISPOSITIONS DE L'ARTICLE 214 DU TRAITE , LES MEMBRES DU COMITE SONT TENUS DE NE PAS DIVULGUER LES RENSEIGNEMENTS DONT ILS ONT EU CONNAISSANCE PAR LES TRAVAUX DU COMITE , LORSQUE LA COMMISSION INFORME CELUI-CI QUE L'AVIS DEMANDE PORTE SUR UNE MATIERE PRESENTANT UN CARACTERE CONFIDENTIEL . DANS CE CAS , SEULS LES MEMBRES DU COMITE ET LES REPRESENTANTS DES SERVICES DE LA COMMISSION ASSISTENT AUX SEANCES . ARTICLE 10 LA PRESENTE DECISION POURRA ETRE REVISEE PAR LA COMMISSION EN FONCTION DE L'EXPERIENCE ACQUISE . FAIT A BRUXELLES , LE 18 JUILLET 1962 . PAR LA COMMISSION , LE PRESIDENT W . HALLSTEIN